Citation Nr: 1418882	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  12-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a psychiatric disability other than PTSD, to include as secondary to tinnitus.  

2. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Taylor Holbrook,  attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1960 to September 1963.  This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  At the June 2013 hearing, additional pertinent evidence was received without a waiver of initial RO consideration.  The Veteran also requested, and was granted, a 90-day abeyance period for submission of additional evidence; such evidence was received with a waiver of RO consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

At the June 2013 hearing, the Veteran alleged his bilateral hearing loss had increased in severity since his most recent VA examination in June 2011 (nearly three years prior).  Accordingly, a contemporaneous audiological examination to evaluate the hearing loss is necessary.  See 38 C.F.R. § 3.159.  

Regarding the claim of service connection for a psychiatric disability other than PTSD, the Veteran has asserted that August 1963 McDonald Army Hospital treatment records (received at the June 2013 hearing without a waiver of initial RO consideration) are pertinent to his claim.  Such evidence has not been considered by the RO.  Because the Veteran expressly did not waive RO initial consideration it must be returned to the RO for initial review.  
Furthermore, the record reflects that the Veteran receives ongoing VA mental health treatment, and the VA treatment records in his record before the Board have not been updated since October 2012.  He also reports that he received psychiatric treatment at the Huntington VA Medical Center (MC) in the 1980s and 1990s (and has submitted a November 1992 VA treatment record showing he was seen for anxiety neurosis).  His record does not include complete records of his VA treatment for psychiatric disability at the Huntington VAMC (or that such records were sought).  Since such records may be pertinent to his claim, and are constructively of record, they must be secured.  

Finally, the March 2012 VA examination is inadequate for rating purposes because the examiner's opinion was premised on an inaccurate medical history, specifically that the Veteran's records showed complaints of problems with "nerves" and "mild depression" but did not show a prior psychiatric diagnosis.  However, a November 1992 VA treatment record notes an assessment of anxiety neurosis (i.e., notes a prior psychiatric diagnosis).  In addition, the record now shows a new diagnosis of anxiety disorder NOS, which was not addressed by the March 2012 VA examiner.  Accordingly, another psychiatric evaluation of the Veteran is necessary.  

The case is REMANDED for the following:

1. The AOJ should secure for the record copies of complete clinical records of all VA psychiatric evaluation and treatment the Veteran has received (records of which are not already associated with the record), to specifically include records from the Huntington VAMC for periods prior to November 2004 (to include in the 1980s and 1990s) and since October 2012.  

2. Thereafter, the AOJ should arrange for the Veteran to be examined by a VA psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide responses to the following:  

(a)  Please identify (by medical diagnosis) each psychiatric disability found.  

(b) If an Axis I diagnosis is not found, please reconcile such conclusion with the notation of Axis I diagnoses in the record, to include in an August 2013 VA treatment record (anxiety disorder NOS) and the November 1992 VA treatment record (anxiety neurosis).  

(c) Please identify the likely etiology for each Axis I diagnosis found.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service, to include as due to his experiences in boot camp or being deployed during the Cuban Missile Crisis?  

(d) Regarding each psychiatric disability entity diagnosed, is it at least as likely as not (i.e., a 50% or better probability) that such was caused OR aggravated (permanently worsened in severity) by the Veteran's service-connected tinnitus?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should also arrange for the Veteran to be afforded a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and comment on the expected impact the degree of hearing loss found would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints of functional impairment are consistent with his level of hearing loss shown).  

The examiner must explain the rationale for all opinions.  

4. The RO should then review the record and readjudicate these claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

